Exhibit 10.77

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

RITA Medical Systems, Inc.

 

Ladies & Gentlemen:

 

The undersigned,                                                           (the
“Investor”), hereby confirms its agreement with you as follows:

 

1. This Stock and Warrant Purchase Agreement is made as of November 24, 2004
between RITA Medical Systems, Inc., a Delaware corporation (the “Company”), and
the Investor.

 

2. The Company has authorized the sale and issuance of up to 4,363,534 shares
(the “Shares”) of common stock of the Company, $0.001 par value per share (the
“Common Stock”), and warrants to purchase up to 3,272,649 Shares (75% warrant
coverage) (the “Warrant Shares”) of Common Stock at an exercise price per share
of $4.00 (the “Warrants”) to certain investors in a private placement (the
“Offering”).

 

3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor [            ]
Shares and a Warrant to purchase [            ] Warrant Shares (75% warrant
coverage), for a purchase price of $2.75 per share, or an aggregate purchase
price of $[            ], pursuant to the Terms and Conditions for Purchase of
Shares attached hereto as Annex I and incorporated herein by reference as if
fully set forth herein (the “Terms and Conditions”). This Stock and Warrant
Purchase Agreement, together with the Terms and Conditions which are
incorporated herein by reference as if fully set forth herein, may hereinafter
be referred to as the “Agreement”. Unless otherwise requested by the Investor,
the Warrant and certificates representing the Shares purchased by the Investor
will be registered in the Investor’s name and address as set forth below. The
Warrant shall have the rights, preferences, privileges and restrictions as set
forth in the form of Warrant attached hereto as Exhibit B.

 

4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three months
with the Company or persons known to it to be affiliates of the Company, (b)
neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company, (c) it has no direct or indirect affiliation or association with any
NASD member as of the date hereof and (d) immediately following the Closing (as
defined in Section 3 of this Agreement), it will not be a person or a member of
a group of affiliated or associated persons that has acquired, or obtained the
right to acquire, beneficial ownership of 15% or more of the outstanding
securities of the Company’s Common Stock (assuming that 36,786,087 shares of the
Company’s Common Stock remain outstanding at such time).
Exceptions:                                      
                                        
                                        
                                        
                                        
                                        
                                                                             

_______________________________________________________________________________________________________________________________________________.

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose. By executing this
Agreement, the Investor acknowledges that the Company may use the information in
paragraph 4 above and the name and address information below in preparation of
the Registration Statement (as defined in Annex 1).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED:

        RITA Medical Systems, Inc.   Investor:  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Print Name:     By:   Title:     Title:             Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    Tax ID No.:  

 

--------------------------------------------------------------------------------

    Contact name:  

 

--------------------------------------------------------------------------------

    Telephone:  

 

--------------------------------------------------------------------------------

    Name in which shares should be registered (if different):

 

- 2 -



--------------------------------------------------------------------------------

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES AND WARRANTS

 

1. Authorization and Sale of the Shares. Subject to these Terms and Conditions,
the Company has authorized the sale of up to 4,363,534 Shares and Warrants to
purchase up to 3,272,649 Warrant Shares (75% warrant coverage). The Company
reserves the right to increase or decrease this number.

 

2. Agreement to Sell and Purchase the Shares; Subscription Date.

 

2.1 At the Closing (as defined in Section 3), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions hereinafter set forth, the number of Shares and a Warrant to purchase
the number of Warrant Shares each as set forth in Section 3 of the Stock and
Warrant Purchase Agreement to which these Terms and Conditions are attached at
the purchase price set forth thereon.

 

2.2 The Company may enter into the same form of Stock and Warrant Purchase
Agreement, including these Terms and Conditions, with certain other investors
(the “Other Investors”) and expects to complete sales of Shares and Warrants to
them. (The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors,” and the Stock and Warrant Purchase
Agreement to which these Terms and Conditions are attached and the Stock and
Warrant Purchase Agreements (including attached Terms and Conditions) executed
by the Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”) The Company may accept executed Agreements from Investors for the
purchase of Shares and Warrants commencing upon the date on which the Company
provides the Investors with the proposed purchase price per Share plus Warrant
exercise price and concluding upon the date (the “Subscription Date”) on which
the Company has (i) executed Agreements with Investors for the purchase of at
least 4,363,534 Shares and Warrants to purchase at least 3,272,649 Warrant
Shares (75% warrant coverage), and (ii) notified Wells Fargo Securities, LLC, in
its capacity as placement agent for this transaction, in writing that it is no
longer accepting additional Agreements from Investors for the purchase of Shares
and Warrants. The Company may not enter into any Agreements after the
Subscription Date.

 

2.3 The obligations of each Investor under any Agreement are several and not
joint with the obligations of any Other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Agreement. Nothing contained herein, and no action taken by
any Investor hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby,
provided that such obligations or the transactions contemplated hereby may be
modified, amended or waived in accordance with Section 9 below. Each Investor
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement (provided, that such
rights may be modified, amended or waived in accordance with Section 9 below)
and the Warrant, and it shall not be necessary for any Other Investor to be
joined as an additional party in any proceeding for such purpose.

 

3. Delivery of the Shares and Warrants at Closing. The completion of the
purchase and sale of the Shares and Warrants (the “Closing”) shall occur (the
“Closing Date”) on November 24, 2004, at the offices of the Company’s counsel.
At the Closing, the Company shall deliver to the Investor a Warrant representing
the number of Warrant Shares and one or more stock certificates representing the
number of Shares, in each case as is set forth in Section 3 of the Stock and
Warrant Purchase Agreement, each such certificate to be registered in the name
of the Investor or, if so indicated on the signature page of the Stock and
Warrant Purchase Agreement, in the name of a nominee designated by the Investor.

 

The Company’s obligation to issue the Shares and the Warrant to the Investor
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (a) receipt by the Company of a certified or official
bank check or wire transfer of funds in the full amount of the purchase price
for the Shares and the Warrant being purchased hereunder as set forth in Section
3 of the Stock and Warrant Purchase Agreement; (b) completion of the purchases
and sales under the Agreements with the Other Investors; (c) the accuracy of the
representations and warranties made by the Investors and the fulfillment of
those undertakings of the Investors to be fulfilled prior to the Closing; and
(d) delivery of a completed Selling Stockholder Notice and Questionnaire in
substantially the form attached hereto as Exhibit C.

 

The Investor’s obligation to purchase the Shares and the Warrant shall be
subject to the following conditions, any one or more of which may be waived by
the Investor: (a) Investors shall have executed Agreements for the purchase of
at least 4,363,534 Shares and Warrants for the purchase of at least 3,272,649
Warrant Shares (75% warrant coverage), (b) the representations and warranties of
the Company set forth herein shall be true and correct as of the Closing Date in
all material respects (except for representations and warranties that speak as
of a specific date, which representations and warranties shall be

 

- 3 -



--------------------------------------------------------------------------------

true and correct as of such date) and (c) the Investor shall have received such
documents as such Investor shall reasonably have requested, including, a
standard opinion of the Company’s counsel as to the matters set forth in Section
4.2 and as to exemption from the registration requirements of the Securities Act
of 1933, as amended (the “Securities Act”), of the sale of the Shares and
Warrants.

 

4. Representations, Warranties and Covenants of the Company. Except as
separately disclosed by the Company to the Investor in the disclosure schedules
to the representations, warranties and covenants of the Company set forth in
this Section 4 (the “Disclosure Schedules”), the Company hereby represents and
warrants to, and covenants with, the Investor, as follows:

 

4.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its Subsidiaries (as defined in Rule 405 under the Securities Act)
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and as described in the documents
filed by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since the end of its most recently completed fiscal year
through the date hereof (the “Exchange Act Documents”) and is registered or
qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted by it or the location of the properties owned
or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the condition (financial or
otherwise), earnings, business or business prospects, properties or operations
of the Company and its Subsidiaries, considered as one enterprise (a “Material
Adverse Effect”), and no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.

 

4.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreements and the Warrants, and the Agreements and the Warrants have been duly
authorized and validly executed and delivered by the Company and constitute
legal, valid and binding agreements of the Company enforceable against the
Company in accordance with their terms, except as rights to indemnity and
contribution may be limited by state or federal securities laws or the public
policy underlying such laws, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
The Shares and the Warrant being purchased by the Investor hereunder and the
Warrant Shares issuable pursuant to the Warrant will, upon issuance and payment
therefor pursuant to the terms hereof and thereof, be duly authorized, validly
issued, fully-paid and nonassessable.

 

4.3 Non-Contravention. The execution and delivery of the Agreements and the
Warrants, the issuance and sale of the Shares and the Warrants under the
Agreements and the Warrant Shares under the Warrant, the fulfillment of the
terms of the Agreements and the Warrants and the consummation of the
transactions contemplated thereby will not (A) conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under, (i) any
contract, agreement or other instrument filed or incorporated by reference as an
exhibit to any of the Exchange Act Documents (any such contract, agreement or
instrument, an “Exchange Act Exhibit”), (ii) the charter, by-laws or other
organizational documents of the Company or any Subsidiary, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, except in the case of clauses (i) and
(iii) for any such conflicts, violations or defaults which are not reasonably
likely to have a Material Adverse Effect or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any Exchange Act Exhibit. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, or other governmental
body in the United States or any other person is required for the execution and
delivery of the Agreements and the Warrants, and the valid issuance and sale of
the Shares and Warrants to be sold pursuant to the Agreements, and the valid
issuance of the Warrant Shares under the Warrant, other than such as have been
made or obtained, and except for any post-closing securities filings or
notifications required to be made under federal or state securities laws.

 

4.4 Capitalization. The capitalization of the Company as of September 30, 2004
is as set forth in the most recent applicable Exchange Act Documents, increased
as set forth in the next sentence. The Company has not issued any capital stock
since that date other than pursuant to (i) employee benefit plans disclosed in
the Exchange Act Documents, or (ii) outstanding warrants, options or other
securities disclosed in the Exchange Act Documents. The Shares and the Warrants
to be sold pursuant to the Agreements, and the Warrant Shares to be issued
pursuant to the Warrants, have been duly authorized, and when issued and paid
for in accordance with the terms of the Agreements and the Warrants, as the case
may be, will be duly and validly issued, fully paid and nonassessable. The
outstanding shares of capital stock of the Company have been duly and validly
issued and are fully paid and nonassessable, have been issued in compliance with
all federal and state securities laws, and were not issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.
Except as set forth in or contemplated by the Exchange Act Documents, there are
no outstanding rights (including, without limitation, preemptive rights),
warrants or options to

 

- 4 -



--------------------------------------------------------------------------------

acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any
Subsidiary, or any contract, commitment, agreement, understanding or arrangement
of any kind to which the Company is a party or of which the Company has
knowledge and relating to the issuance or sale of any capital stock of the
Company or any Subsidiary, any such convertible or exchangeable securities or
any such rights, warrants or options. Without limiting the foregoing, no
preemptive right, co-sale right, right of first refusal, registration right, or
other similar right exists with respect to the Shares, the Warrants or the
Warrant Shares or the issuance and sale thereof, except for certain “piggy back”
registration rights granted by the Company on or before June 20, 2000, which
registration rights (including all rights to notice related thereto) have been
waived by all of the holders thereof in connection with the filing of, and the
proposal to file, the Registration Statement (defined below). No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Shares, the
Warrants and the Warrant Shares. The Company owns the entire equity interest in
each of its Subsidiaries, free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest, other than as described in the
Exchange Act Documents. Except as disclosed in the Exchange Act Documents, there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Common Stock to which the Company is a party or, to the
knowledge of the Company, between or among any of the Company’s stockholders.

 

4.5 Legal Proceedings. There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company or
any Subsidiary is or may be a party or of which the business or property of the
Company or any Subsidiary is subject that is not disclosed in the Exchange Act
Documents. There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise between the accountants and
lawyers formerly or presently employed by the Company.

 

4.6 No Violations. Neither the Company nor any Subsidiary is (i) in violation of
its charter, bylaws, or other organizational document, (ii) in violation of any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary, which violation, individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect, or (iii) in default (and
there exists no condition which, with the passage of time or otherwise, would
constitute a default) in any material respect in the performance of any Exchange
Act Exhibit, which would be reasonably likely to have a Material Adverse Effect.

 

4.7 Governmental Permits, Etc. With the exception of the matters which are dealt
with separately in Sections 4.1, 4.12, 4.13, and 4.14, each of the Company and
its Subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company and its Subsidiaries as currently
conducted and as described in the Exchange Act Documents except where the
failure to currently possess could not reasonably be expected to have a Material
Adverse Effect.

 

4.8 Intellectual Property. Except as specifically disclosed in the Exchange Act
Documents (i) each of the Company and its Subsidiaries owns or possesses
sufficient rights to use all material patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names and know-how
(collectively, “Intellectual Property”) described or referred to in the Exchange
Act Documents as owned or possessed by it or that are necessary for the conduct
of its business as now conducted or as proposed to be conducted as described in
the Exchange Act Documents except where the failure to currently own or possess
would not have a Material Adverse Effect, (ii) to the knowledge of the Company,
neither the Company nor any of its Subsidiaries is infringing any rights of a
third party with respect to any Intellectual Property that, individual or in the
aggregate, would have a Material Adverse Effect, (iii) neither the Company nor
any of its Subsidiaries has received any notice of, or has any knowledge of, any
asserted infringement by the Company or any of its Subsidiaries of, any rights
of a third party with respect to any Intellectual Property that, individually or
in the aggregate, would have a Material Adverse Effect if determined adversely
to the Company and (iv) neither the Company nor any of its Subsidiaries has
received any notice of, or has any knowledge of, infringement by a third party
with respect to any Intellectual Property rights of the Company or of any
Subsidiary that, individually or in the aggregate, would have a Material Adverse
Effect.

 

4.9 Financial Statements; Solvency; Obligations to Related Parties. (a) The
financial statements of the Company and the related notes contained in the
Exchange Act Documents present fairly, in accordance with generally accepted
accounting principles, the financial position of the Company and its
Subsidiaries as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified consistent with the books and
records of the Company and its Subsidiaries except that the unaudited interim
financial statements were or are subject to normal and recurring year-end
adjustments which are not expected to be material in amount. Such financial
statements (including the related notes) have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified, except as may be disclosed in the
notes to such financial statements, or in the case of unaudited statements, as
may be permitted by the SEC on Form 10-Q under the Exchange Act and except as
disclosed in the Exchange Act Documents. The other financial information
contained in the Exchange Act Documents has been prepared on a basis consistent
with the financial statements of the Company.

 

- 5 -



--------------------------------------------------------------------------------

(b) Except as disclosed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2004 (the “Third Quarter 10-Q”), (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing liabilities and other
obligations as such matures or is otherwise payable; (ii) the Company’s assets
do not constitute unreasonably small capital to carry on its business for the
current fiscal year as now conducted and as proposed to be conducted taking into
account the current and projected capital requirements of the business conducted
by the Company and projected capital availability; and (iii) the current cash
flow of the Company, together with the proceeds the Company would receive upon
liquidation of its assets, after taking into account all anticipated uses of
such amounts, would be sufficient to pay all such liabilities and obligations
when such is required to be paid. The Company does not intend to incur
liabilities and other obligations beyond its ability to pay such as they mature
or are required to be paid. The Company has no knowledge of any facts or
circumstances (other than as disclosed in the Third Quarter 10-Q) which lead it
to believe that it will be required to file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction, and has no
present intention to so file.

 

(c) Except as set forth in any Exchange Act Documents, there are no obligations
of Company to officers, directors, stockholders or employees of Company other
than (i) for payment of salary for services rendered and for bonus payments;
(ii) reimbursements for reasonable expenses incurred on behalf of Company; (iii)
for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of Company); and (iv) obligations listed in
Company’s financial statements. Except as described above or in any Exchange Act
Filings, none of the officers, directors or, to the best of Company’s knowledge,
key employees or stockholders of Company or any members of their immediate
families, are indebted to Company, individually or in the aggregate, in excess
of $60,000 or have any direct or indirect ownership interest in any firm or
corporation with which Company is affiliated or with which Company has a
business relationship, or any firm or corporation which competes with Company,
other than passive investments in publicly traded companies (representing less
than one percent (1%) of such company) which may compete with Company. Except as
described above, no officer, director or stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with Company and no agreements, understandings or proposed transactions
are contemplated between Company and any such person. Except as set forth in any
Exchange Act Documents, Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.

 

4.10 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, since September 30, 2004, there has not been (i) any material adverse
change in the financial condition or earnings of the Company and its
Subsidiaries considered as one enterprise, (ii) any material adverse event
affecting the Company or its Subsidiaries, (iii) any obligation, direct or
contingent, that is material to the Company and its Subsidiaries considered as
one enterprise, incurred by the Company, except obligations incurred in the
ordinary course of business, (iv) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any of its
Subsidiaries, or (v) any loss or damage (whether or not insured) to the physical
property of the Company or any of its Subsidiaries which has been sustained
which has a Material Adverse Effect; provided, however, that changes in the
ordinary course of business, including but not limited to the use of cash and
increases in liabilities in the ordinary course of business, shall not be deemed
to be a material adverse change or to have a Material Adverse Effect.

 

4.11 Disclosure. Except as otherwise set forth in the Disclosure Schedules, the
representations and warranties of the Company contained in this Section 4 as of
the date hereof and as of the Closing Date, do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Except with respect to
the material terms and conditions of the transaction contemplated by the
Agreements and the Warrants, which shall be publicly disclosed by the Company
pursuant to Section 16 hereof, and except for the information set forth in the
Disclosure Schedules which information (i) shall be publicly disclosed by the
Company on or prior to 30 calendar days after the Closing Date (the “Expiration
Date”) or (ii) shall no longer constitute material non-public information, the
Company confirms that neither it nor any person acting on its behalf has
provided the Investors with any information that the Company believes
constitutes material, non-public information. The Company understands and
confirms that the Investors will rely on the foregoing representations in
effecting transactions in the securities of the Company.

 

4.12 NASDAQ Compliance. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on The Nasdaq Stock Market, Inc.
National Market (the “Nasdaq National Market”), and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from the Nasdaq National Market, nor has the Company received any
notification that the SEC or the National Association of Securities Dealers,
Inc. (“NASD”) is currently contemplating terminating such registration or
listing.

 

- 6 -



--------------------------------------------------------------------------------

4.13 Reporting Status. The Company has filed in a timely manner all documents
that the Company was required to file under the Exchange Act during the 12
months preceding the date of this Agreement. Pursuant to General Instruction
I.B.3 of Form S-3, the Company is eligible to use Form S-3 to register the
Shares and Warrant Shares to be offered for the account of the Investors. The
following documents complied in all material respects with the SEC’s
requirements as of their respective filing dates, and the information contained
therein as of the date thereof did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein in light of the circumstances under which they
were made not misleading:

 

(a) Annual Report on Form 10-K for the year ended December 31, 2003 and
Quarterly Report on Form 10-Q for the quarter ended September 30, 2004, Forms
8-K filed on January 13, 2004, January 21, 2004, February 11, 2004, February 13,
2004, February 19, 2004, March 5, 2004, March 11, 2004, March 24, 2004, April 1,
2004, April 29, 2004, May 10, 2004, May 14, 2004, June 3, 2004, June 9, 2004,
June 28, 2004, July 9, 2004, July 30, 2004, August 3, 2004, August 9, 2004,
August 30, 2004, September 14, 2004, September 23, 2004, September 28, 2004,
September 29, 2004, September 30, 2004, October 15, 2004, October 29, 2004,
November 3, 2004, November 4, 2004, November 10, 2004, and November 12, 2004 and
Proxy Statement on Schedule 14A filed on April 29, 2004; and

 

(b) all other documents, if any, filed by the Company with the SEC during the
one-year period preceding the date of this Agreement pursuant to the reporting
requirements of the Exchange Act.

 

4.14 Listing. Except for the 15 day prior notice requirement of the transactions
contemplated by this Agreement which has been waived by the Nasdaq National
Market, the Company shall comply with all requirements of the NASD with respect
to the issuance of the Shares, the Warrant and the Warrant Shares, and the
listing of the Shares and Warrant Shares on the Nasdaq National Market.

 

4.15 No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Shares or
the Warrant Shares.

 

4.16 Company not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Shares and the Warrants and the Warrant Shares will not be, an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act and shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

4.17 Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

4.18 Accountants. To the Company’s knowledge, Pricewaterhouse Coopers LLC, who
the Company expects will consent to the incorporation by reference of its report
dated March 8, 2004 with respect to the consolidated financial statements of the
Company included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2003 into the Registration Statement (as defined below) and the
prospectus which forms a part thereof, are and, during the periods covered by
their reports, were independent accountants as required by the Securities Act
and the rules and regulations promulgated thereunder.

 

4.19 Contracts. The contracts described in the Exchange Act Documents that are
material to the Company are in full force and effect on the date hereof, and
neither the Company nor, to the Company’s knowledge, any other party to such
contracts is in breach of or default under any of such contracts which would
have a Material Adverse Effect. The Company has filed with the SEC all contracts
and agreements required to be filed by the Exchange Act.

 

4.20 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, except where failure to so file or to so pay would not have a Material
Adverse Effect and the Company has no knowledge of a tax deficiency which has
been or might be asserted or threatened against it which would have a Material
Adverse Effect.

 

- 7 -



--------------------------------------------------------------------------------

4.21 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares and the Warrants to be sold to the Investor
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with.
Upon the issuance of the Warrant Shares pursuant to the Warrant all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection therewith will be, or will have been, fully paid or provided for
by the Company and all laws imposing such taxes will be or will have been fully
complied with.

 

4.22 Private Offering. Assuming the correctness of the representations and
warranties of the Investors set forth in Section 5 hereof, the offer and sale of
Shares and the Warrants hereunder is and, upon exercise of the Warrants, the
issuance of the Warrant Shares will be exempt from registration under the
Securities Act. The Company has not distributed and will not distribute prior to
the Closing Date any offering material in connection with this Offering and sale
of the Shares and the Warrants other than the documents of which this Agreement
is a part or the Exchange Act Documents. The Company has not in the past nor
will it hereafter take any action independent of the placement agent to sell,
offer for sale or solicit offers to buy any securities of the Company which
would bring the offer, issuance or sale of the Shares and the Warrants as
contemplated by this Agreement, or the issuance of the Warrant Shares pursuant
to the Warrant, within the provisions of Section 5 of the Securities Act, unless
such offer, issuance or sale was or shall be within the exemptions of Section 4
of the Securities Act. Neither the Company nor any person acting on behalf of
the Company (other than Wells Fargo Securities, LLC) has offered or sold any of
the Shares by any form of general solicitation or general advertising. The
Company has offered the Shares for sale only to the Investors and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.

 

4.23 Disclosure Controls and Procedures. The Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the Closing Date. The Company maintains a system of internal control over
financial reporting (as such term is defined in the Exchange Act) sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s certifying officers are responsible
for establishing and maintaining disclosure controls and procedures (as defined
in the Exchange Act) for the Company and they have (a) designed such disclosure
controls and procedures, or caused such disclosure controls and procedures to be
designed under their supervision, to ensure that material information relating
to the Company, including its Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the periods in
which the Exchange Act Documents have been prepared; (b) evaluated the
effectiveness of the Company’s disclosure controls and procedures and presented
in the applicable Exchange Act Documents their conclusions about the
effectiveness of the disclosure controls and procedures, as of the end of the
periods covered by such Exchange Act Documents based on such evaluation; and (c)
since the last evaluation date referred to in (b) above, there have been no
material changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) or, to the Company’s knowledge, in
other factors that could significantly affect the Company’s internal control
over financial reporting.

 

4.24 Transactions With Affiliates. Except as disclosed in the Exchange Act
Documents, none of the current officers or directors of the Company is presently
a party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer or director or, to the knowledge of
the Company, any entity in which any officer or director has a substantial
interest or is an officer, director, trustee or partner.

 

4.25 No Registration Rights. Except for the registration rights provided to
certain of the Company’s stockholders pursuant to the Sixth Amended and Restated
Shareholder Rights Agreement effective as of May 26, 2000 by and among the
Company the parties listed therein (the “Rights Agreement’), no person has the
right, which right has not been waived, to require the Company or any Subsidiary
to register any securities for sale under the Securities Act by reason of the
filing of the Registration Statement with the SEC or the issuance and sale of
the Shares, Warrants or Warrant Shares. Notwithstanding the foregoing, within 10
days after the Closing Date the Company shall have obtained waivers of the right
to require the Company to register their securities for sale under the
Securities Act from the parties to the Rights Agreement.

 

5. Representations, Warranties and Covenants of the Investor.

 

5.1 The Investor severally, but not jointly with any other Investor, represents
and warrants to, and covenants with, the Company that: (i) the Investor is an
“accredited investor” as defined in Regulation D under the Securities Act and
the Investor is also knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to investments in shares presenting
an investment decision like that involved in the purchase of the Shares and the
Warrant, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed

 

- 8 -



--------------------------------------------------------------------------------

and considered all information it deemed relevant in making an informed decision
to purchase the Shares and the Warrant; (ii) the Investor is acquiring the
Warrant to purchase the number of Warrant Shares and the number of Shares, each
as set forth in Section 3 of the Stock and Warrant Purchase Agreement, in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Shares, Warrant or Warrant
Shares or entering into any arrangement or understanding with any other persons
regarding the distribution of such Shares, Warrant or Warrant Shares; (iii) the
Investor will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, Warrant or Warrant Shares except
in compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (iv) the Investor has
answered all questions on the Investor Questionnaire for use in preparation of
the Registration Statement and the answers thereto are true, correct and
complete as of the date hereof and, unless otherwise disclosed to the Company in
writing prior to the Closing Date, will be true, correct and complete as of the
Closing Date; (v) the Investor will notify the Company immediately of any change
in any of such information which is required to be disclosed in the Registration
Statement until such time as the Investor has sold all of its Shares and Warrant
Shares or until the Company is no longer required to keep the Registration
Statement effective; and (vi) the Investor has, in connection with its decision
to purchase the number of Shares and the Warrant to purchase the number of
Warrant Shares, each as set forth in Section 3 of the Stock and Warrant Purchase
Agreement, relied only upon the Exchange Act Documents and the representations
and warranties of the Company contained herein. The Investor understands that
its acquisition of the Shares and the Warrant has not been registered under the
Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of the Investor’s investment intent as
expressed herein. Subject to compliance with the Securities Act, applicable
securities laws and the respective rules and regulations promulgated thereunder,
nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Shares, Warrant or Warrant Shares for any period of time.
The Investor has completed or caused to be completed and delivered to the
Company the Investor Questionnaire, which questionnaire is true, correct and
complete in all material respects.

 

5.2 The Investor severally, but not jointly with any other Investor,
acknowledges, represents and agrees that no action has been or will be taken in
any jurisdiction outside the United States by the Company that would permit an
offering of the Shares, Warrant or Warrant Shares or possession or distribution
of offering materials in connection with the issue of the Shares, Warrant or
Warrant Shares in any jurisdiction outside the United States where legal action
by the Company for that purpose is required. Each Investor outside the United
States will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Shares, the
Warrant or Warrant Shares or has in its possession or distributes any offering
material, in all cases at its own expense.

 

5.3 The Investor hereby covenants with the Company not to make any sale of the
Shares, Warrant or Warrant Shares without complying with the provisions of this
Agreement and without causing the prospectus delivery requirement under the
Securities Act to be satisfied (whether by delivery of the Prospectus or
pursuant to and in compliance with an exemption from such requirement), and the
Investor acknowledges that the certificates evidencing the Shares and Warrant
Shares will be imprinted with a legend that prohibits their transfer except in
accordance therewith. The Investor acknowledges that there may occasionally be
times when the Company determines that it must suspend the use of the Prospectus
forming a part of the Registration Statement, as set forth in Section 7.2(c).

 

5.4 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

 

5.5 Between the time the Investor learned about the Offering and the Expiration
Date, the Investor has not engaged in any transaction (including short sales or
similar transactions) with respect to the Common Stock, nor has the Investor,
directly or indirectly, caused any person to engage in any transaction
(including short sales or similar transactions) with respect to the Common
Stock. The Investor will not use any of the Shares or the Warrant acquired
pursuant to this Agreement, or the Warrant Shares acquired pursuant to the
Warrant, to cover any short position in the Common Stock of the Company if doing
so would be in violation of applicable securities laws.

 

5.6 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Shares and the Warrant constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Shares and the Warrant.

 

- 9 -



--------------------------------------------------------------------------------

5.7 The Company acknowledges and agrees that Investor does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Sections 5 and
16(a) of this Agreement, or in the Investor Questionnaire.

 

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Shares and the Warrant being purchased and the payment therefor.

 

7. Registration of the Shares; Compliance with the Securities Act; Participation
Rights.

 

7.1 Registration Procedures and Other Matters. The Company shall:

 

(a) subject to receipt of necessary information from the Investors, as set forth
in the Selling Stockholder Notice and Questionnaire attached as Exhibit C
hereto, after prompt request from the Company to the Investors to provide such
information, prepare and file with the SEC, within 10 days after the Closing
Date (or, if such tenth day is a Saturday, Sunday or holiday, then by the next
succeeding business day), a registration statement on Form S-3 (the
“Registration Statement”) to enable the resale of the Shares and the Warrant
Shares (or such additional shares of Common Stock as may be issuable to the
Investor pursuant to Rule 416 of the Securities Act) by the Investors from time
to time through the automated quotation system of the Nasdaq National Market or
in privately-negotiated transactions;

 

(b) subject to receipt of necessary information from the Investors, including
the Selling Stockholder Notice and Questionnaire attached as Exhibit C hereto,
after prompt request from the Company to the Investors to provide such
information, (i) use its best efforts to cause the Registration Statement to
become effective within 45 days after the Registration Statement is filed by the
Company, such efforts to include, without limiting the generality of the
foregoing, preparing and filing with the SEC in such 45-day period any financial
statements that are required to be filed prior to the effectiveness of such
Registration Statement, and (ii) (A) request that the Registration Statement
becomes effective as of 5:00 p.m.(EST) on such date as the Company requests
effectiveness of the Registration Statement and (B) electronically deliver to
the Investor a final copy of the Prospectus (as defined below) prior to the
commencement of trading at the Nasdaq National Market on the business day
immediately after the date on which the Registration Statement becomes
effective;

 

(c) use its best efforts to prepare and file with the SEC such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith (the “Prospectus”) as may be necessary to keep the Registration
Statement current, effective and free from any material misstatement or omission
to state a material fact for a period not exceeding, with respect to each
Investor’s Shares purchased hereunder and Warrant Shares purchased under the
Warrant, the earlier of (i) two years after the Closing Date, (ii) the date on
which the Investor may sell all Shares and Warrant Shares then held by the
Investor without restriction by the volume limitations of Rule 144(e) of the
Securities Act, or (iii) such time as all Shares purchased by such Investor in
this Offering and Warrant Shares issuable pursuant to the Warrant have been sold
pursuant to a registration statement;

 

(d) furnish to the Investor with respect to the Shares and Warrant Shares
registered under the Registration Statement such number of copies of the
Registration Statement, Prospectuses and Preliminary Prospectuses in conformity
with the requirements of the Securities Act and such other documents as the
Investor may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Shares or Warrant Shares by the Investor;

 

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investor and use its best efforts to maintain
such blue sky qualifications during the period the Company is required to
maintain the effectiveness of the Registration Statement pursuant to Section
7.1(c); provided, however, that the Company shall not be required to qualify to
do business or consent to service of process in any jurisdiction in which it is
not now so qualified or has not so consented;

 

(f) bear all expenses in connection with the procedures in paragraph (a) through
(e), (h) and the last paragraph of this Section 7.1 (other than underwriting
discounts or commissions, brokers’ fees and similar selling expenses, and any
other fees or expenses incurred by the Investor, including attorneys’ fees) and
the registration of the Shares and Warrant Shares pursuant to the Registration
Statement;

 

(g) advise the Investor, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued; and

 

- 10 -



--------------------------------------------------------------------------------

(h) provide a “Plan of Distribution” section of the Registration Statement that
is acceptable to all Investors and which, at a minimum, states that the selling
stockholders may transfer the shares of common stock in various circumstances,
in which case the transferees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of the Prospectus.

 

Notwithstanding anything to the contrary herein, the Registration Statement
shall cover only the Shares and the Warrant Shares. In no event at any time
before the Registration Statement becomes effective with respect to the Shares
and the Warrant Shares shall the Company publicly announce or file any other
registration statement, other than registrations on Form S-8, without the prior
written consent of a majority in interest of the Investors. The Investor
acknowledges and agrees that the Company shall not be regarded to have breached
its “best efforts” obligation under Section 7.1(b) if, owing to a review of the
Registration Statement by the SEC staff, the Registration Statement does not
become effective within 45 days after the Registration Statement is filed with
the SEC, provided that following receipt of notice of such review, the Company
shall have used its best efforts to cause the Registration Statement to become
effective at the earliest practicable date.

 

The Company understands that the Investor disclaims being an underwriter, but if
the SEC deems the Investor to be an underwriter, the Company shall not be
relieved of any obligations it has hereunder; provided, however that if the
Company receives notification from the SEC that the Investor is deemed an
underwriter, then the period by which the Company is obligated to submit an
acceleration request to the SEC shall be extended to the earlier of (i) the 90th
day after such SEC notification, or (ii) 120 days after the initial filing of
the Registration Statement with the SEC.

 

Within five business days of the effectiveness date of the Registration
Statement, the Company shall cause its counsel to issue a blanket opinion to the
transfer agent stating that the shares are subject to an effective registration
statement and can be reissued free of restrictive legend upon notice of a sale
by an Investor and confirmation by such Investor that it has complied with the
prospectus delivery requirements, provided that the Company has not advised the
transfer agent orally or in writing that the opinion has been withdrawn.

 

7.2 Transfer of Shares and Warrant Shares After Registration; Suspension.

 

(a) The Investor agrees that it will not effect any disposition of the Shares or
the Warrant Shares or its right to purchase the Shares or the Warrant Shares
that would constitute a sale within the meaning of the Securities Act except as
contemplated in the Registration Statement referred to in Section 7.1 and as
described below or as otherwise permitted by law, and that it will promptly
notify the Company of any changes in the information set forth in the
Registration Statement regarding the Investor or its plan of distribution.

 

(b) Except in the event that paragraph (c) below applies, the Company shall (i)
if deemed necessary by the Company, prepare and file from time to time with the
SEC a post-effective amendment to the Registration Statement or a supplement to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and so that, as thereafter delivered
to purchasers of the Shares and Warrant Shares being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Investor copies of any documents filed pursuant
to Section 7.2(b)(i) as the Investor may reasonably request; and (iii) inform
each Investor that the Company has complied with its obligations in Section
7.2(b)(i) (or that, if the Company has filed a post-effective amendment to the
Registration Statement which has not yet been declared effective, the Company
will notify the Investor to that effect, will use its best efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Investor pursuant to Section 7.2(b)(i) hereof when the
amendment has become effective).

 

(c) Subject to paragraph (d) below, in the event (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Shares or the Warrant Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) of any event or circumstance which, upon the advice of its
counsel, necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a

 

- 11 -



--------------------------------------------------------------------------------

material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the Prospectus, it will not contain any untrue statement of a
material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; then the Company shall
deliver a certificate in writing to the Investor (the “Suspension Notice”) to
the effect of the foregoing and, upon receipt of such Suspension Notice, the
Investor will refrain from selling any Shares and Warrant Shares pursuant to the
Registration Statement (a “Suspension”) until the Investor’s receipt of copies
of a supplemented or amended Prospectus prepared and filed by the Company, or
until it is advised in writing by the Company that the current Prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, the Company will use its best efforts to cause the use
of the Prospectus so suspended to be resumed as soon as reasonably practicable
but in no event later than the 20th business day after the delivery of a
Suspension Notice to the Investor. In addition to and without limiting any other
remedies (including, without limitation, at law or at equity) available to the
Investor, the Investor shall be entitled to specific performance in the event
that the Company fails to comply with the provisions of this Section 7.2(c).

 

(d) Notwithstanding the foregoing paragraphs of this Section 7.2, the Company
shall be limited to effecting Suspensions on more than two occasions of not more
than 30 days each in any twelve month period, unless, in the good faith judgment
of the Company’s Board of Directors, upon the written opinion of counsel of the
Company, the sale of Shares and Warrant Shares under the Registration Statement
in reliance on this paragraph 7.2(d) would be reasonably likely to cause a
violation of the Securities Act or the Exchange Act and result in liability to
the Company.

 

(e) Provided that a Suspension is not then in effect, the Investor may sell
Shares and Warrant Shares under the Registration Statement, provided that it
arranges for delivery of a current Prospectus to the transferee of such Shares
or Warrant Shares. Upon receipt of a reasonable request therefor, the Company
has agreed to provide an adequate number of current Prospectuses to the Investor
and to supply copies to any other parties reasonably requiring such
Prospectuses.

 

(f) In the event (i) of the initial sale of Shares or Warrant Shares by the
Investor pursuant to the Registration Statement provided the Investor makes the
representations and warranties set forth in Appendix I to the Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit A (the
“Certificate of Subsequent Sale”) by delivering such Appendix I to the Company,
or (ii) upon each sale of Shares or Warrant Shares by the Investor if the
Investor has not made the representations and warranties set forth in Appendix I
to the Certificate of Subsequent Sale or the representations and warranties
previously provided by the Investor are no longer accurate, the Investor must
also deliver to the Company’s transfer agent, with a copy to the Company, a
Certificate of Subsequent Sale, so that the Shares and Warrant Shares may be
properly transferred.

 

7.3 Indemnification. For the purpose of this Section 7.3:

 

(i) the term “Selling Stockholder” means the Investor and any affiliate of such
Investor;

 

(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required, and any exhibit, supplement or amendment included in
or relating to the Registration Statement referred to in Section 7.1; and

 

(iii) the term “untrue statement” shall include any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(a) The Company agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any breach
of the representations or warranties of the Company contained herein or failure
to comply with the covenants and agreements of the Company contained herein,
(ii) any untrue statement of a material fact contained in the Registration
Statement as amended at the time of effectiveness or any omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement as amended at the time of effectiveness,
and the Company will reimburse such Selling Stockholder for any reasonable legal
or other expenses reasonably incurred in investigating, defending or preparing
to defend any such action, proceeding or claim, or preparing to defend any such
action, proceeding or claim, provided, however, that the Company shall not be
liable to a Selling Stockholder in any such case to the extent that such loss,
claim, damage or liability arises out of, or is based upon, an untrue statement
made in such Registration Statement or any omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Selling Stockholder specifically for use in
preparation of the Registration Statement, as

 

- 12 -



--------------------------------------------------------------------------------

amended or supplemented from time to time (including, without limitation,
information set forth in the Investor Questionnaire) or the failure of such
Selling Stockholder to comply with its covenants and agreements contained in
Section 7.2 hereof respecting sale of the Shares or Warrant Shares or any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Selling Stockholder prior to the pertinent
sale or sales by the Selling Stockholder. The Company shall reimburse each
Selling Stockholder for the indemnifiable amounts provided for herein on demand
as such expenses are incurred.

 

(b) The Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
by Investor to comply with the covenants and agreements contained in Section 7.2
hereof respecting sale of the Shares and Warrant Shares, or (ii) any untrue
statement of a material fact contained in the Registration Statement or any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading if such untrue statement or omission was
made in reliance upon and in conformity with written information furnished by or
on behalf of the Investor specifically for use in preparation of the
Registration Statement as amended or supplemented from time to time (including,
without limitation, information set forth in the Investor Questionnaire), and
the Investor will reimburse the Company (or such officer, director or
controlling person), as the case may be, for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim. The Investor shall reimburse the Company or such
officer, director or controlling person, as the case may be, for the
indemnifiable amounts provided for herein on demand as such expenses are
incurred. Notwithstanding the foregoing, the Investor’s aggregate obligation to
indemnify the Company and such officers, directors and controlling persons shall
be limited to the net amount received by the Investor from the sale of the
Shares and Warrant Shares.

 

(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 7.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 7.3 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 7.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld or delayed. No indemnifying
person shall, without the prior written consent of the indemnified person,
effect any settlement of any pending or threatened proceeding in respect of
which any indemnified person is or could have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.

 

(d) If the indemnification provided for in this Section 7.3 is unavailable to or
insufficient to hold harmless an indemnified person under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Investor, as well as any other
Selling Stockholders under such Registration Statement on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or an Investor or other Selling Stockholder on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement. The Company and the
Investor agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation (even if the
Investor and other Selling Stockholders were treated as one entity for such
purpose) or by any other method of allocation which does not take into account
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified person as a result of the losses,
claims,

 

- 13 -



--------------------------------------------------------------------------------

damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified person in connection with investigating or
defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Investor shall not be required to contribute any amount in
excess of the amount by which the net amount received by the Investor from the
sale of the Shares and Warrant Shares to which such loss relates exceeds the
amount of any damages which such Investor has otherwise been required to pay by
reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Investor’s obligations in this subsection to
contribute shall be in proportion to its Investor sale of Shares and Warrant
Shares to which such loss relates and shall not be joint with any other Selling
Stockholders.

 

(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 7.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 7.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act. The parties
are advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 7.3, and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 7.3 and further agree not to attempt to assert any such defense.

 

7.4 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 5 or this Section 7 upon the transferability of the Shares and
Warrant Shares shall cease and terminate as to any particular number of the
Shares or Warrant Shares when such shares shall have been effectively registered
under the Securities Act and sold or otherwise disposed of in accordance with
the intended method of disposition set forth in the Registration Statement
covering such shares or at such time as an opinion of counsel reasonably
satisfactory to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

 

7.5 Information Available. So long as the Registration Statement is effective
covering the resale of Shares and Warrant Shares owned by the Investor, the
Company will furnish to the Investor:

 

(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants), (ii) its Annual Report on Form
10-K and (iii) its Quarterly Reports on Form 10-Q (the foregoing, in each case,
excluding exhibits);

 

(b) upon the request of the Investor, all exhibits excluded by the parenthetical
to subparagraph (a) of this Section 7.5 as filed with the SEC and all other
information that is made available to shareholders; and

 

(c) upon the reasonable request of the Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and
upon the reasonable request of the Investor, the President or the Principal
Financial Officer of the Company (or an appropriate designee thereof) will meet
with the Investor or a representative thereof at the Company’s headquarters to
discuss all information relevant for disclosure in the Registration Statement
covering the Shares and Warrant Shares and will otherwise cooperate with any
Investor conducting an investigation for the purpose of reducing or eliminating
such Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with any Investor until and unless the Investor
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.

 

7.6 Legend; Restrictions on Transfer. The certificate or certificates for the
Shares and Warrant Shares (and any securities issued in respect of or exchange
for the Shares or Warrant Shares) shall be subject to a legend or legends
restricting transfer under the Securities Act and referring to restrictions on
transfer herein, such legend to be substantially as follows:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE OPINION OF
COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES,
SUCH OFFER, SALE OR TRANSFER OR HYPOTHECATION IS IN COMPLIANCE THEREWITH;
PROVIDED THAT SUCH OPINION OF COUNSEL SHALL NOT BE REQUIRED IN CONNECTION WITH A
PLEDGE OF THESE SECURITIES PURSUANT TO A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN
OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES, IN EACH CASE, IN COMPLIANCE
WITH THE ACT.

 

- 14 -



--------------------------------------------------------------------------------

7.7 Default Fees. The Company hereby agrees to pay a fee (“Default Fee”) to the
Investor under the following circumstances: (a) if the Registration Statement is
not filed by the Company on or prior to 30 days after the Closing Date in
accordance with Section 7.1(a) (such an event, a “Filing Default”); (b) if the
Registration Statement is not declared effective by the SEC on or prior to 60
days after the Closing Date in the event the SEC does not undertake a review of
the Registration Statement, or 90 days after the Closing Date in the event of an
SEC review (either such event, an “Effectiveness Default”); (c) if the
Registration Statement (after its effectiveness date) ceases to be effective and
available to the Investor for any continuous period that exceeds 30 days or for
one or more period that exceeds in the aggregate 60 days in any 12-month period
(such an event, a “Suspension Default”); or (d) if the Company has not obtained
the waivers of certain registration rights required by Section 4.25 hereof
within 30 days of the Closing Date (such an event, a “Waiver Default” and
together with a Filing Default, an Effectiveness Default and a Suspension
Default, a “Registration Default”). In the event of a Registration Default, the
Company shall pay the Default Fee to the Investor, for each 30-day period of a
Registration Default, an amount in cash equal to 1% of the aggregate purchase
price paid by the Investor for the Shares pursuant to this Agreement; provided
that in no event shall the aggregate amount of cash to be paid as Default Fees
pursuant to this Section 7.7 exceed 9% of the aggregate purchase price paid by
the Investor for the Shares. For avoidance of doubt, the Default Fee shall not
be based on any amounts paid by the Investor to purchase the Warrant or the
Warrant Shares. The Company shall pay the Default Fee as follows: (i) in
connection with a Filing Default, on the 31st day after the Closing Date, and
each 30th day thereafter until the Registration Statement is filed with the SEC;
(ii) in connection with an Effectiveness Default, on the 61st day after the
Closing Date in the event the SEC does not undertake a review of the
Registration Statement, or on the 91st day after the Closing Date in the event
of an SEC review, and, in either case, each 30th day thereafter until the
Registration Statement is declared effective by the SEC; (iii) in connection
with a Suspension Default, on either (x) the 31st consecutive day of any
Suspension or (y) the 61st day (in the aggregate) of any Suspensions in any
12-month period, and each 30th day thereafter until the Suspension is terminated
in accordance with Section 7.2; or (iv) in connection with a Waiver Default, on
the 31st day after the Closing Date, and each 30th day thereafter until the
waivers required by Section 4.25 hereof are obtained. Notwithstanding the
foregoing, all periods shall be tolled in the event of any delays directly
caused by the action or inaction of an Investor to return a completed Selling
Stockholder Notice and Questionnaire in substantially the form of Exhibit C
attached hereto, and the Company shall have no liability to any Investor in
respect of any such delay. The Default Fees payable herein shall apply on a pro
rata basis for any portion of a 30-day period of a Registration Default.
Notwithstanding the foregoing, the Investor shall be entitled to specific
performance and any other remedies at law or in equity in the event the Company
fails to comply with the provisions of Section 7.1 or 7.2.

 

8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express (or other recognized
international express courier) or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail, three business days after
so mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express (or other recognized international express courier), two business days
after so mailed, (iv) if delivered by facsimile, upon electronic confirmation of
receipt and shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

 

RITA Medical Systems, Inc.

967 N. Shoreline Blvd.

Mountain View, CA 94043

Attn: Chief Financial Officer

Fax: (650) 967-1961

 

  (b) with a copy to:

 

Heller Ehrman White & McAuliffe LLP

2775 Sand Hill Road

Menlo Park, CA 94025

Attn: Mark B. Weeks, Esq.

Fax: (650) 233-8386

 

  (c) if to the Investor, at its address on the signature page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 

- 15 -



--------------------------------------------------------------------------------

9. Changes. This Agreement may be modified, amended or waived only pursuant to a
written instrument signed by the Company and (a) Investors holding a majority of
the Shares issued and sold in the Offering, provided that such modification,
amendment or waiver is made with respect to all Agreements and does not
adversely affect the Investor without adversely affecting all Investors in a
similar manner; or (b) the Investor.

 

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

14. Entire Agreement. This Agreement and the Warrants constitute the entire
agreement between the parties hereto and supersedes any prior understandings or
agreements concerning the purchase and sale of the Shares and the Warrants and
the resale registration of the Shares and Warrant Shares.

 

15. Rule 144. The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Investor holding
Shares purchased hereunder or Warrant Shares purchased under the Warrants made
after the first anniversary of the Closing Date, make publicly available such
information as necessary to permit sales pursuant to Rule 144 under the
Securities Act), and it will take such further action as any such Investor may
reasonably request, all to the extent required from time to time to enable such
Investor to sell such Shares and Warrant Shares without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (b)
any similar rule or regulation hereafter adopted by the SEC. Upon the request of
the Investor, the Company will deliver to such holder a written statement as to
whether it has complied with such information and requirements.

 

16. Confidential Information.

 

(a) The Investor represents to the Company that, at all times during the
Company’s offering of the Shares and the Warrants, the Investor has maintained
in confidence all non-public information regarding the Company received by the
Investor from the Company or its agents, and covenants that it will continue to
maintain in confidence such information until such information (a) becomes
generally publicly available other than through a violation of this provision by
the Investor or its agents or (b) is required to be disclosed in legal
proceedings (such as by deposition, interrogatory, request for documents,
subpoena, civil investigation demand, filing with any governmental authority or
similar process), provided, however, that before making any use or disclosure in
reliance on this subparagraph (b) the Investor shall give the Company at least
fifteen (15) days prior written notice (or such shorter period as required by
law) specifying the circumstances giving rise thereto and will furnish only that
portion of the non-public information which is legally required and will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded any non-public information so furnished.

 

(b) The Company shall on the Closing Date issue a press release, and within one
business day following the Closing Date, file with the SEC a Form 8-K (which
shall include as exhibits this Agreement and the form of the Warrant), in each
case, disclosing the material terms of the transactions contemplated hereby
(including at least the number of Shares and Warrants sold and proceeds
therefrom). The press release and the Form 8-K shall be provided to counsel to
the Investor for review and approval with a reasonable amount of time to
complete such review and approval, provided, however, that such Investor’s
review will not prevent the Company from meeting its filing deadlines as set
forth in the preceding sentence. The Company shall not publicly disclose the
name of the Investor, or include the name of the Investor in any filing with the
SEC or any regulatory agency or the Nasdaq (other than the filing of the
Agreements with the SEC pursuant to the Exchange Act), without the prior written
consent of the Investor, except to the extent such disclosure is required by law
or Nasdaq regulations.

 

17. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

- 16 -



--------------------------------------------------------------------------------

RITA Medical Systems, Inc.

 

INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To: RITA Medical Systems, Inc.

967 N. Shoreline Blvd.

Mountain View, CA 94043

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share (the “Common Stock”), of RITA Medical
Systems, Inc., together with warrants to purchase shares of Common Stock
(collectively, the “Securities”). The Securities are being offered and sold by
RITA Medical Systems, Inc. (the “Corporation”) without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering exemption
from registration is based in part on the information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

A. BACKGROUND INFORMATION

 

Name:______________________________________________________________________________________________________________________________

 

Business Address:                                      
                                        
                                        
                                                         

(Number and Street)

 

                                                                               
                                        
                                        
                                        
                                                            

(City)

  (State)   (Zip Code)

 

Telephone Number: (            )                                         
                                        
                                        
                                               

 

Residence Address:                                      
                                        
                                        
                                                       

(Number and Street)

 

                                                                               
                                        
                                        
                                        
                                                            

(City)

  (State)   (Zip Code)

 

Telephone Number: (            )                                         
                                        
                                        
                                               

 

If an individual:

 

Age:                         

 

Citizenship:                     

 

Where registered to vote:                  

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:                                       
                                        
                                        
                                                  

 

State of formation:                                                          

  

Date of formation:                                      
                         

 

Social Security or Taxpayer Identification
No.                                       
                                        
                                                              

 

Send all correspondence to (check one):       

  Residence Address                               

Business Address

 

- 17 -



--------------------------------------------------------------------------------

Current ownership of securities of the Corporation:

 

             shares of common stock, par value $0.001 per share (the “Common
Stock”)

options to purchase              shares of Common Stock

 

B. STATUS AS ACCREDITED INVESTOR

 

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Securities the
undersigned falls within one or more of the following categories (Please initial
one or more, as applicable):1

 

             (1) a bank as defined in Section 3(a)(2) of the Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity; a broker or
dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934;
an insurance company as defined in Section 2(13) of the Act; an investment
company registered under the Investment Corporation Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Corporation licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;

 

             (2) a private business development company as defined in Section
202(a)(22) of the Investment Adviser Act of 1940;

 

             (3) an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Securities offered, with total assets in excess of $5,000,000;

 

             (4) a natural person whose individual net worth1, or joint net
worth1 with that person’s spouse, at the time of such person’s purchase of the
Securities exceeds $1,000,000;

 

             (5) a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

 

             (6) a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D; and

 

             (7) an entity in which all of the equity owners are accredited
investors (as defined above).

 

C. REPRESENTATIONS

 

The undersigned hereby represents and warrants to the Corporation as follows:

 

1. Any purchase of the Securities would be solely for the account of the
undersigned and not for the account of any other person or with a view to any
resale, fractionalization, division, or distribution thereof.

 

--------------------------------------------------------------------------------

1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depiction,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.

 

- 18 -



--------------------------------------------------------------------------------

2. The information contained herein is complete and accurate and may be relied
upon by the Corporation, and the undersigned will notify the Corporation
immediately of any material change in any of such information occurring prior to
the closing, if any, with respect to the purchase of Securities by the
undersigned or any co-purchaser.

 

3. There are no suits, pending litigation, or claims against the undersigned
that could materially affect the net worth of the undersigned as reported in
this Questionnaire.

 

4. The undersigned acknowledges that there may occasionally be times when the
Corporation determines that it must suspend the use of the Prospectus forming a
part of the Registration Statement (as such terms are defined in the Stock and
Warrant Purchase Agreement to which this Questionnaire is attached), as set
forth in Section 7.2(c) of the Stock and Warrant Purchase Agreement. The
undersigned is aware that, in such event, the Securities will not be subject to
ready liquidation, and that any Securities purchased by the undersigned would
have to be held during such suspension. The overall commitment of the
undersigned to investments which are not readily marketable is not excessive in
view of the undersigned’s net worth and financial circumstances, and any
purchase of the Securities will not cause such commitment to become excessive.
The undersigned is able to bear the economic risk of an investment in the
Securities.

 

5. The undersigned has carefully considered the potential risks relating to the
Corporation and a purchase of the Securities, and fully understands that the
Securities are speculative investments which involve a high degree of risk of
loss of the undersigned’s entire investment. Among others, the undersigned has
carefully considered each of the risks identified in the Exchange Act Documents.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this
             day of November, 2004, and declares under oath that it is truthful
and correct.

 

 

--------------------------------------------------------------------------------

Print Name

By:

 

 

--------------------------------------------------------------------------------

   

Signature

Title:

 

 

--------------------------------------------------------------------------------

    (required for any purchaser that is a corporation, partnership, trust or
other entity)

 

- 19 -



--------------------------------------------------------------------------------

[Company Letterhead]

 

            , 200    

 

  Re: RITA Medical Systems, Inc.; Registration Statement on Form S-3

 

Dear Selling Stockholder:

 

Enclosed please find five (5) copies of a prospectus dated                     ,
             (the “Prospectus”) for your use in reselling your shares of common
stock, $0.001 par value (the “Shares”), of RITA Medical Systems, Inc. (the
“Company”), under the Company’s Registration Statement on Form S-3 (Registration
No. 333-             ) (the “Registration Statement”), which has been declared
effective by the Securities and Exchange Commission. As a selling shareholder
under the Registration Statement, you have an obligation to deliver a copy of
the Prospectus to each purchaser of your Shares, either directly or through the
broker-dealer who executes the sale of your Shares.

 

The Company is obligated to notify you in the event that it suspends trading
under the Registration Statement in accordance with the terms of the Stock and
Warrant Purchase Agreement between the Company and you. During the period that
the Registration Statement remains effective and trading thereunder has not been
suspended, you will be permitted to sell your Shares which are included in the
Prospectus under the Registration Statement. Upon a sale of any Shares under the
Registration Statement, you or your broker will be required to deliver to the
Transfer Agent, U. S. Stock Transfer Corporation (1) your restricted stock
certificate(s) representing the Shares, and (2) instructions for transfer of the
Shares sold, and deliver to U.S. Stock Transfer Corporation and the Company a
representation letter from your broker, or from you if you are selling in a
privately negotiated transaction, or from such other appropriate party, in the
form of Exhibit A attached hereto (the “Representation Letter”). The
Representation Letter confirms that the Shares have been sold pursuant to the
Registration Statement and in a manner described under the caption “Plan of
Distribution” in the Prospectus and that such sale was made in accordance with
all applicable securities laws, including the prospectus delivery requirements.

 

Please note that you are under no obligation to sell your Shares during the
registration period. However, if you do decide to sell, you must comply with the
requirements described in this letter or otherwise applicable to such sale. Your
failure to do so may result in liability under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended. Please remember
that all sales of your Shares must be carried out in the manner set forth under
the caption “Plan of Distribution” in the Prospectus if you sell under the
Registration Statement. The Company may require an opinion of counsel reasonably
satisfactory to the Company if you choose another method of sale. You should
consult with your own legal advisor(s) on an ongoing basis to ensure your
compliance with the relevant securities laws and regulations.

 

In order to maintain the accuracy of the Prospectus, you must notify the
undersigned upon the sale, gift, or other transfer of any Shares by you,
including the number of Shares being transferred, and in the event of any other
change in the information regarding you which is contained in the Prospectus.
For example, you must notify the undersigned if you enter into any arrangement
with a broker-dealer for the sale of shares through a block trade, special
offering, exchange distribution or secondary distribution or a purchase by a
broker-dealer. Depending on the circumstances, such transactions may require the
filing of a supplement to the Prospectus in order to update the information set
forth under the caption “Plan of Distribution” in the Prospectus.

 

Should you need any additional copies of the Prospectus, or if you have any
questions concerning the foregoing, please write to me at RITA Medical Systems,
Inc., 967 N. Shoreline Blvd., Mountain View, CA 94043. Thank you.

 

Sincerely,

Chief Financial Officer

 

- 20 -



--------------------------------------------------------------------------------

Exhibit A

 

CERTIFICATE OF SUBSEQUENT SALE

 

U.S. Stock Transfer Corporation

1745 Gardena Ave.

Glendale, CA 91204-2991

 

  RE: Sale of Shares of Common Stock of RITA Medical Systems, Inc. (the
“Company”) pursuant to the Company’s Prospectus dated                     ,
             (the “Prospectus”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):
__________________________________________

 

Record Holder (e.g., if held in name of nominee):
______________________________________

 

Restricted Stock Certificate No.(s):
________________________________________________

 

Number of Shares Sold: ________________________________________________________

 

Date of Sale: ________________________________________________________________

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate. Notwithstanding
the foregoing, in the event that the undersigned executes and delivers to you
and to the Company the certification set forth on Appendix I, upon instructions
from the Company, you should return to the undersigned a newly issued
certificate for such excess shares of Common Stock in the name of the Record
Holder without any restrictive legend. In addition, no subsequent certification
will be required to be delivered to you by the undersigned provided that the
representations and warranties set forth on Appendix I have been delivered to
you and continue to be accurate.

 

         Very truly yours, Dated:   

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

         Print Name:  

 

--------------------------------------------------------------------------------

         Title:  

 

--------------------------------------------------------------------------------

cc:    RITA Medical Systems, Inc.              967 N. Shoreline Blvd.          
   Mountain View, CA 94043              Attn: Chief Financial Officer        

 

- 21 -



--------------------------------------------------------------------------------

Appendix I

 

In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of RITA Medical Systems, Inc. (the
“Company “) included in the table of Selling Stockholders in the Prospectus, the
undersigned hereby certifies to the Company and U.S. Stock Transfer Corporation,
that:

 

  1. In connection with the sale by the undersigned stockholder of any of the
shares of Common Stock, the undersigned stockholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned stockholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934.

 

  2. Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.

 

  3. The undersigned stockholder will only sell the shares of Common Stock while
the Registration Statement is effective, unless another exemption from
registration is available.

 

  4. The Company and its attorneys may rely on this letter to the same extent as
if it were addressed to them.

 

  5. The undersigned stockholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.

 

All terms not defined herein are as defined in the Stock and Warrant Purchase
Agreement, among the undersigned and the Company, dated November     , 2004.

 

       

Very truly yours,

Dated:

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

       

Print Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

 

- 22 -



--------------------------------------------------------------------------------

Exhibit B

 

WARRANT

 

- 23 -



--------------------------------------------------------------------------------

Exhibit C

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

 

--------------------------------------------------------------------------------

Name of Selling Stockholder (please print)

 

RITA MEDICAL SYSTEMS, INC.

 

QUESTIONNAIRE FOR SELLING STOCKHOLDERS

 

IMPORTANT: IMMEDIATE ATTENTION REQUIRED

 

This Questionnaire is being furnished to all persons or entities (the
“Investors”) electing to include shares of Common Stock (“RITA Common Stock”) of
RITA Medical Systems, Inc. (“RITA”) held by them or issuable in connection with
a warrant. This Questionnaire relates to certain information required to be
disclosed in the Registration Statement on Form S-3 (the “Form S-3”) being
prepared by RITA for filing with the United States Securities and Exchange
Commission (the “SEC”) by each of the Investors who wishes to sell RITA Common
Stock pursuant to the Form S-3. We must receive a completed Questionnaire from
each stockholder in order to include such stockholder’s shares of RITA Common
Stock for registration on the Form S-3.

 

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Form S-3 can result in
potential liabilities, both civil and criminal, to RITA and to the individuals
who furnish the information.

 

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile and overnight courier as soon as possible.

 

Heller Ehrman White & McAuliffe LLP

2775 Sand Hill Road

Menlo Park, CA 94025

Attn: K. Amar Murugan

Facsimile Number: (650) 324-6054

 

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation. If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact K. Amar Murugan at (650) 854-4488.

 

- 24 -



--------------------------------------------------------------------------------

PART I - STOCK OWNERSHIP

 

Item 1. Beneficial Ownership.

 

a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)

 

Amount Beneficially Owned1

--------------------------------------------------------------------------------

 

Number of Shares of

Common Stock Owned

--------------------------------------------------------------------------------

Total Shares:

  ____________________

Of such shares:

   

Shares as to which you have sole voting power:

  ____________________

Shares as to which you have shared voting power:

  ____________________

Shares as to which you have sole investment power:

  ____________________

Shares as to which you have shared investment power:

  ____________________

 

Please state the number of shares owned by family members, trusts and other
organizations with which you have a relationship, and any other shares of which
you may be deemed to be the “beneficial owner”1:

 

Total Shares:

  ____________________

Of such shares:

   

Shares as to which you have sole voting power:

  ____________________

Shares as to which you have shared voting power:

  ____________________

Shares as to which you have sole investment power:

  ____________________

Shares as to which you have shared investment power:

  ____________________ Shares which you will have a right to acquire before
[                    ], through the exercise of options, warrants or otherwise:
  ____________________

 

Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed.

 

Answer:

 

- 25 -



--------------------------------------------------------------------------------

If so, please describe.

 

b. Pledged Securities. If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.

 

Answer:

 

c. Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

 

Answer:

 

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

 

Name and Address of

Actual Beneficial Owner

--------------------------------------------------------------------------------

  

Relationship of

Such Person To You

--------------------------------------------------------------------------------

  

Number of Shares

Beneficially Owned

--------------------------------------------------------------------------------

 

d. Shared Voting or Investment Power over Shares or Warrant Shares. Will any
person be deemed to have beneficial ownership over any of the Shares, Warrant or
Warrant Shares purchased by you pursuant to the Stock and Warrant Purchase
Agreement?

 

Answer:

 

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Shares and/or Warrant Shares in question.

 

Name and Address of

Beneficial Owner

--------------------------------------------------------------------------------

  

Relationship of

Such Person To You

--------------------------------------------------------------------------------

  

Number of Shares

Beneficially Owned

--------------------------------------------------------------------------------

 

Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.

 

Answer:

 

Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

 

Answer:

 

- 26 -



--------------------------------------------------------------------------------

Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.

 

Name

--------------------------------------------------------------------------------

 

Nature of

Relationship

--------------------------------------------------------------------------------

 

PART II - CERTAIN TRANSACTIONS

 

Item 6. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since January 1,
2000, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $60,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction. If the answer is “none”, please so
state.

 

Answer:

 

 

Item 7. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.

 

Answer:

 

 

PART III – PLAN OF DISTRIBUTION

 

The shares of common stock offered hereby may be sold from time to time by the
selling stockholders for their own accounts. RITA will receive none of the
proceeds from this offering. RITA will bear substantially all costs and expenses
incident to the offering and sale of the shares to the public, including legal
fees and disbursements of counsel, “blue sky” expenses, accounting fees and
filing fees, but excluding any brokerage commissions, discounts or similar
charges.

 

Resale of the shares by the selling stockholders are not subject to any
underwriting agreement. The shares of common stock covered by this prospectus
may be sold by the selling stockholders or by their permitted pledgees, donees,
transferees, beneficiaries, distributees or successors-in-interest selling
shares received after the date of this prospectus from a selling stockholder as
a gift, pledge, partnership distribution or other non-sale related transfer. In
addition, certain of the selling stockholders are corporations or partnerships
which may, in the future, distribute their shares to their stockholders or
partners, respectively. Those shares may later be sold by those stockholders or
partners. The selling stockholders will act independently of us in making
decisions with respect to the timing, manner and size of each sale. The shares
offered by each selling stockholder may be sold from time to time:

 

  • at market prices prevailing at the time of sale,

 

  • at prices relating to such prevailing market prices, or

 

  • at negotiated prices.

 

Such sales may be effected in the over-the-counter market, on the Nasdaq
National Market, or on any exchange on which the shares may then be listed. RITA
will supply the selling stockholders with reasonable quantities of this
prospectus. The shares may be sold by one or more of the following:

 

  • one or more block trades in which a broker or dealer so engaged will attempt
to sell all or a portion of the shares held by the selling stockholders as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

- 27 -



--------------------------------------------------------------------------------

  • purchases by a broker or dealer as principal and resale by such broker or
dealer for its account pursuant to this prospectus;

 

  • ordinary brokerage transactions and transactions in which the broker
solicits purchasers;

 

  • in negotiated transactions; and

 

  • through other means.

 

To the extent permitted by law, the selling stockholders may enter into hedging
transactions when selling the shares. For example, the selling stockholders may:

 

  • sell shares short and redeliver such shares to close out their short
positions;

 

  • enter into transactions involving short sales by the brokers or dealers;

 

  • enter into option or other types of transactions that require the selling
stockholders to deliver shares to a broker or dealer, who then resells or
transfer the shares under this prospectus; or

 

  • loan or pledge the shares to a broker or dealer, who may sell the loaned
shares or, in the event of default, sell the pledged shares.

 

There is no assurance that any of the selling stockholders will sell any or all
of the shares offered by them.

 

The selling stockholders may effect sales through customary brokerage channels,
either through broker-dealers acting as agents or brokers, or through
broker-dealers acting as principals, who may then resell the shares, or at
private sales or otherwise, at market prices prevailing at the time of sale, at
prices related to such prevailing market prices or at negotiated prices. The
selling stockholders may effect such transactions by selling shares to or
through broker-dealers, and such broker-dealers may receive compensation in the
form of underwriting discounts, concessions, commissions or fees from the
selling stockholders and/or purchasers of the shares for whom such
broker-dealers may act as agent or to whom they sell as principal, or both
(which compensation to a particular broker-dealer might be in excess of
customary commissions). The selling stockholders may further agree to indemnify
any broker-dealer or agent against certain liabilities related to the selling of
the common stock, including liabilities arising under the Securities Act of
1933. Any broker-dealers that participate with the selling stockholders in the
distribution of the shares may be deemed to be underwriters, and any commissions
received by them and any profit on the resale of the shares positioned by them
might be deemed to be underwriting compensation, within the meaning of the
Securities Act of 1933, in connection with such sales. To the extent required,
this prospectus may be amended or supplemented from time to time to describe a
specific plan of distribution.

 

Any shares covered by the prospectus that qualify for resale pursuant to Rule
144 under the Securities Act of 1933, as amended, may be sold under Rule 144
rather than pursuant to this prospectus. In addition to selling the shares of
common stock, the selling stockholders may transfer the shares by gift,
distribution or other transfer not involving market makers or established
trading markets.

 

I have reviewed the Plan of Distribution set forth above and do not have a
present intention of effecting a sale in a manner not described therein.

 

                     Agree                                     Disagree

 

(If left blank, response will be deemed to be “Agree”.)

 

I hereby represent that I understand, pursuant to Interpretation A.65 in the
Securities and Exchange Commission, Division of Corporation Finance, Manual of
Publicly Available Telephone Interpretations dated July 1997, a copy of which is
attached hereto as Exhibit A, that I may not make any short sale of the Shares
prior to the effectiveness of the Registration Statement, and further covenant
to the Company that I will not engage in any short sales of such stock to be
registered under the Registration Statement prior to its effectiveness.

 

- 28 -



--------------------------------------------------------------------------------

SIGNATURE

 

I understand that RITA anticipates filing the Form S-3 on or about November
    , 2004. If at any time any of the information set forth in my responses to
this Questionnaire has changed due to passage of time, or any development occurs
which requires a change in any of my answers, or has for any other reason become
incorrect, I agree immediately to furnish to the individual to whom a copy of
this Questionnaire is to be sent, as indicated and at the address shown on the
first page hereof, any necessary or appropriate correcting information.
Otherwise, RITA is to understand that the above information continues to be, to
the best of my knowledge, information and belief, complete and correct.

 

I understand that the information that I am furnishing to you herein will be
used by RITA in the preparation of its Registration Statement on Form S-3.

 

   

Name of Stockholder:                                 
                                           

Date: November     , 2004

 

Signature:                                     
                                                           

   

Print Name:                                    
                                                          

   

Title (if applicable):                                 
                                                 

   

Address:

   

_________________________________________________

Street

   

_________________________________________________

City                         State                                         Zip
 Code

   

_________________________________________________

Telephone Number

   

_________________________________________________

Facsimile Number

 

- 29 -



--------------------------------------------------------------------------------

FOOTNOTES

 

--------------------------------------------------------------------------------

 

1. Beneficial Ownership. You are the beneficial owner of a security, as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement, or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

 

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within sixty days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

 

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.

 

This definition of beneficial ownership is very broad; therefore, even through
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

 

2. Associate. The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

 

Please identify your associate referred to in your answer and indicate your
relationship.

 

3. Immediate Family. The members of your “immediate family” are deemed to
include the following: your spouse; your parents; your children; your siblings;
your mother-in-law or father-in-law; your sons and daughters-in-law; and your
brothers and sisters-in-law.

 

4. Transactions. The term “transaction” is to be understood in its broadest
sense, and includes the direct or indirect receipt of anything of value. Please
note that indirect as well as direct material interests in transactions are to
be disclosed. Transactions in which you would have a direct interest would
include your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.

 

cc: RITA Medical Systems, Inc.

967 N. Shoreline Blvd.

Mountain View, CA 94043

Attn: Chief Financial Officer

 

- 30 -



--------------------------------------------------------------------------------

Exhibit A

 

Interpretation A.65 from the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997:

 

“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

 

- 31 -